UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended JUNE 30, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32037 INTERCLOUD SYSTEMS, INC. (Name of registrant as specified in its charter) Delaware 65-0963722 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 331 Newman Spring Road, Building 1, suite 104,Red bank, NJ (Address of principal executive offices) (Zip Code) (561) 988-1988 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 5,157,014 shares of common stock were issued and outstanding as of August 12, 2013. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 28 Item 4. Controls and Procedures. 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 32 Item 1A. Risk Factors. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 2 FORWARD-LOOKING STATEMENTS Forward-looking statements are typically identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently. The forward-looking statements contained in this report are based on our expectations, which reflect estimates and assumptions. These estimates and assumptions reflect our judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, our assumptions about future events may prove to be inaccurate. We caution you that the forward-looking statements contained in this report are not guarantees of future performance, and that such statements may not be realized and the forward-looking events and circumstances may not occur. Actual results may differ materially from those anticipated or implied in the forward-looking statements. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. You should also consider carefully the statements under Item 1A. Risk Factors appearing in our Annual Report on Form 10-K for the year ended December 31, 2012, filed on April 1, 2013, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements. These risk factors also should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on our behalf may issue. All written and oral forward looking statements made in connection with this report that are attributable to our company or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given these uncertainties, you are cautioned not to place undue reliance on any forward-looking statements and you should carefully review this report in its entirety. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. We do not undertake any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events, except as required by applicable law or regulation. Notwithstanding the above, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), expressly state that the safe harbor for forward-looking statements does not apply to companies that issue penny stock. As we are currently considered to be an issuer of penny stock, the safe harbor for forward-looking statements may not apply to us. 3 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms "we", "our", the "Company" and similar terms refer to InterCloud Systems, Inc., a Delaware corporation, and its wholly-owned subsidiaries, Tropical Communications, Inc. (Tropical”), Rives-Monteiro Leasing (“RML”), TNS, Inc. (“TNS”), Environmental Remediation and Financial Service, LLC (“ERFS”), ADEX Corporation, ADEX Puerto Rico, LLC and ADEXCOMM Corporation (collectively, “ADEX”, or the “ADEX entities”), AW Solutions Inc. and AW Solutions Puerto, LLC (collectively, “AWS”, or the “AWS entities”) and our 49%- owned subsidiary, Rives-Monteiro Engineering, LLC (“RME”). In addition, when used herein and unless specifically set forth to the contrary, “2012” refers to the year ended December 31, 2012. The information that appears on our web site at www.InterCloudsys.com is not part of this report. 4 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. INTERCLOUD SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $571,960 and $522,297, respectively Inventory - Deferred loan costs Note receivable - Prepaid taxes - Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred loan costs, net of current portion Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Income taxes payable Bank debt, current portion Notes, related parties Notes, acquisition - Contingent consideration Term loans, current portion, net of debt discount Total current liabilities Bank debt, net of current portion Notes, related parties, net of current portion Deferred tax liability Term loans, net of current portion, net of debt discount Long term contingent consideration Derivative financial instruments at estimated fair value Total long term liabilities Total Liabilities Redeemable Common stock with $50.00 put option, 10,000 and 10,000 shares issued and outstanding, $500,000 liquidation preference Redeemable Series B convertible preferred stock, $0.0001 par value, 60,000 shares authorized, 0 and 37,500shares issued and outstanding,$0 and $2,216,760 liquidation preference - Redeemable Series C convertible preferred stock, $0.0001 par value, 10% cumulative annual dividend, $1,000 stated value, 1,500 shares authorized; 0 and 1,500 issued and outstanding, $0 and $1,500,000 liquidation preference - Redeemable Series D convertible preferred stock, $0.0001 par value,10% cumulativeannual dividend, $1,000 stated value, 1,000 shares authorized; 0 and 608 shares issued and outstanding, $0 and $605,872liquidation preference - RedeemableSeries E convertible preferred stock, $0.0001 par value, 12% cumulative annual dividend; $1,000 stated value,3,500 shares authorized; 3,350 and 2,575issued and outstanding, $3,350,000 and $2,575,000 liquidation preference Redeemable Series F convertible preferred stock, $0.0001 par value,12% cumulative annual dividend; 4,800 shares authorized,4,150 and 4,150issued and outstanding, $3,575,000 liquidation preference Redeemable Series G convertible preferred stock, $0.0001 par value, 12% cumulative annual dividend; 3,500 shares authorized,none issued and outstanding - - Redeemable Series H convertible preferred stock, $0.0001 par value, 10% cumulative monthly dividend up to 150%; 2,000 shares authorized,1,425 and 1,425 issued and outstanding, $1,425,000 liquidation preference Redeemable Series I convertible preferred stock, $0.0001 par value, 4,500 shares authorized, 4,500 and4,500 shares issued and outstanding,$4,500,000 liquidation preference 4,187,151 4,187,151 Total redeemable common and preferred stock Stockholders' equity (deficit) Series A, convertible preferred stock, $0.0001 par value,20,000,000 sharesauthorized; 0 and 2,000,000shares issued and outstanding - Common stock; $0.0001 par value; 500,000,000 shares authorized;4,612,195 and 489,018issued and outstanding 49 Additional paid-in capital Accumulated deficit ) ) Total Intercloud Systems, Inc. stockholders'equity (deficit) ) Non-controlling interest Total stockholders' equity (deficit) ) Total liabilities, non-controlling interest and stockholders’equity $ $ See Notes to Unaudited Consolidated Financial Statements. 5 INTERCLOUD SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended For the six months ended June 30, June 30, (Restated) (Restated) (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Cost of revenue Gross profit Operating expenses: Depreciation and amortization Salaries and wages Change in fair value of contingent consideration ) - ) - General and administrative Total operating expenses Income (loss) from operations ) ) Other income (expenses): Change in fair value of derivative instruments ) ) Interest expense ) Other income - - Total other expense ) Net loss before income taxes ) Benefit for income taxes ) - ) - Net loss ) Net(loss)income attributable to non-controlling interest ) ) Net loss attributable to Intercloud Systems, Inc. ) Less dividends on Series C, D, E, F and H Preferred Stock ) Net loss attributable to Intercloud Systems, Inc. common stockholders $ ) $ ) $ ) $ ) Loss per share attributable to Intercloud Systems, Inc. common stockholders: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding See Notes to Unaudited Consolidated Financial Statements. 6 INTERCLOUD SYSTEMS, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) From January 1, 2013 to June 30, 2013 Preferred Stock
